                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                  12/11/2019                           December 11, 2019

VIA ECF                                        The December 12 pretrial conference is adjourned to
                                               February 21, 2020, at 11:30 a.m
The Honorable Edgardo Ramos
United States District Court                   SO ORDERED.
Southern District of New York
United States Courthouse
40 Foley Square                                                                       12/11/2019
New York, New York 10007

       Re:     United States v. Dupont, 19 Cr. 791 (ER)

Dear Judge Ramos:

         A status conference in the above-captioned case currently is scheduled for Thursday,
December 12, 2019, at 10:00 a.m. (the “Conference”). The Government has conferred with
defense counsel, and due to the ongoing pendency of a separate criminal case against the
defendant, United States v. Dupont, 19 Cr. 444 (RMB); continuing discussions between the parties
about a possible disposition of the case; and the defendant’s current treatment for certain medical
issues, the parties jointly respectfully request an adjournment of the Conference for approximately
45 days, to a date in February 2020 or thereafter that is convenient for the Court. The parties
believe this will provide sufficient time for the clarification and/or resolution of certain of those
factors.

         Additionally, the Government respectfully requests the exclusion of speedy trial time until
the next scheduled conference, to allow for time for the production and review of discovery, and
for the purposes of discussing possible pre-trial disposition, and counsel for the defendant consents
to this request.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:
                                                       Alex Rossmiller
                                                       Assistant United States Attorney
                                                       Tel.: (212) 637-2415


Cc: Zawadi Baharanyi, counsel to defendant (via ECF)
